Case 1:19-cv-00078-RGA Document 148 Filed 07/20/20 Page 1 of 4 PageID #: 6584




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

GENENTECH, INC. and                                )
INTERMUNE, INC.,                                   )
                                                   )
                       Plaintiffs,                 )
                                                   )
                v.                                 ) C.A. No. 19-078 (RGA)
                                                   ) CONSOLIDATED
AUROBINDO PHARMA LIMITED, et al.,                  )
                                                   ) REDACTED – PUBLIC VERSION
                       Defendants.                 )



     DECLARATION OF VICTOR J. THANNICKAL, M.D. IN SUPPORT OF
DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR DISQUALIFICATION


I.     INTRODUCTION

       1.      I am a Professor of Medicine and Pathology at the University of Alabama at

Birmingham (“UAB”). In addition to my work as a practicing physician, I perform pre-clinical

and clinical research. Since 2001, I have assisted with eleven clinical trials relating to IPF at the

universities with which I have been affiliated, sponsored by six different organizations.1

       2.      I understand that Genentech, Inc. and InterMune, Inc. (collectively, “Plaintiffs”)

have asked the Court to disqualify me as an expert in this case, based largely on a claim that I

received confidential information in connection with certain clinical trials of pirfenidone

sponsored by InterMune between 2007 and 2013.

       3.      Through the UAB and the University of Michigan (my previous institution), I was

involved as a treating physician in three clinical trials for InterMune relating to pirfenidone. I

was not the main investigator on any of these studies. My involvement was limited to enrolling


1
 InterMune Pharmaceuticals, Actelion Ltd., Genzyme, Inc., the IPF Clinical Research Network
(National Institutes of Health), FibroGen, Inc., and Gilead Sciences.


                                                  1
Case 1:19-cv-00078-RGA Document 148 Filed 07/20/20 Page 2 of 4 PageID #: 6585
Case 1:19-cv-00078-RGA Document 148 Filed 07/20/20 Page 3 of 4 PageID #: 6586
Case 1:19-cv-00078-RGA Document 148 Filed 07/20/20 Page 4 of 4 PageID #: 6587
